Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of Parent Application 15858528 filed 12/29/2017.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/17/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mohammad et al., “hereinafter Mohammad” (U.S. Patent Application: 20150012478) in view of Chiang (U.S. Patent Application: 20070180367 ).

As per Claim 1, Mohammad discloses a method for publishing an application to a web container, the method comprising: 
establishing, by an application server, a channel of communication with a user device associated with an end user (Mohammad, Para.334, a user to retrieve web pages from a web-based server, Para.241, The user may input the request into a server.  The server may transmit the request to a translation tool, Para.161, User interface 102 may display any suitable computer program interface or software interface. Exemplary displays presented by user interface 102 may include a webpage, webportal view or word processing software.); 
embedding, by the application server, a web container into a web portal for a web browser at the user device, the web portal being associated with a plurality of applications (Mohammad, Para.337, Any information described above in connection with database 1111, and any other suitable information, may be stored in memory 1115.  One or more of applications 1119 may include one or more algorithms that may be used to generate data lineage, render lineage information, generate controls, prioritize controls and/or any other suitable tasks, Para.161, User interface 102 may display any suitable information. User interface 102 may display any suitable computer program interface or software interface. Exemplary displays presented by user interface 102 may include a webpage, webportal view or word processing software. The information may be received by user interface 102. User interface 102 may receive the information from any suitable source, such as a user input, database, server, computer, software program, network, modem or system. User interface 102 may retrieve information.);; 
executing, by the application server, an application of the plurality of applications in a user session associated with the end user (Mohammad, Para.161, User interface 102 may display any suitable information.  User interface 102 may display any suitable computer program interface or software interface.  Exemplary displays presented by user interface 102 may include a webpage, webportal view or word processing software, para.335, application program 1119, which may be used by server 1101, may include computer executable instructions for invoking user functionality related to communication, such a, email, short message service (SMS), and voice input and speech recognition applications, Para.337, Any information described above in connection with database 1111, and any other suitable information, may be stored in memory 1115. One or more of applications 1119 may include one or more algorithms that may be used to generate data lineage, render lineage information, generate controls, prioritize controls and/or any other suitable tasks.) ; 
capturing, by a server-side agent running on the application server, one or more images of a virtual screen associated with the application executed on the application server (Mohammad, Para.112, a transformation of data may occur when the data is transferred from a database to an application and data is reformatted or calculated prior to transfer.  The transformations may be displayed as a transformation drill down image.  The drill down image may be configured to determine detailed information related to data lineage.); and 
sending, by the server-side agent, the one or more images of the virtual screen to the web container of the web portal, the web portal configured to operate in a web browser of the user device (Mohammad, Para.114, The icon may be a lineage information icon.  The lineage information icon may be a clickable button, link, image or any suitable form of interactive icon.  When clicked, selected or rolled over, the icon may provide access to data lineage information of the associated KBE, KBEI, KDE or KDEI, Para.161, User interface 102 may display any suitable information…Exemplary displays presented by user interface 102 may include a webpage, webportal view or word processing software, Para.262, Column 513 may display action options.  The action options may include icon 215.  Icon 515 may be a clickable icon.  Icon 515 may be selected by a user.  Icon 515 may be configured to open a pop-up browser window when clicked.  The pop-up browser window may display data lineage of the KDE ID.).
However Mohammad does not disclose the application being platform-independent of the user device.
Chiang discloses the application being platform-independent of the user device (Chiang, Para.13, the host server is to present multiple web page information to a user through server-side programming, which facilitates web page persistence across session, browser, device and location, i.e., the host server provides personalized web browsing capability specific to a particular user independent of the browser, platform, device and/or location of the user, para.40, method and apparatus allows a user at a remote device 2 to access an application host server 16 which implements multiple lens displays. The server 16 generates appropriate display data and transmits the same to the user for display within a single window of a local web browsing application. The display data formats the window to present at least one lens. The display data can be customized 15 for each user to present data through as many lenses as suits a user's needs, e.g., two, three, four, five, six or more lenses can be presented. The lenses can also be formatted in any shape or orientation).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Mohammad with the teachings as in Chiang. The motivation for implementing a method and apparatus is that a user may simultaneously view and interact with a plurality of web pages within a single browser window through one or more lenses wherein each lens controls server-side web browsing through an independent and full range of navigational controls, i.e., full browser control capability. (Chiang, Para.17). 

With respect to Claim 14 and Claim 20 are substantially similar to Claim 1 and are rejected in the same manner, the same art and reasoning applying.

As per claim 2, Mohammad in view of Chiang disclose the method of claim 1, wherein the web container is configured to publish the one or more images of the virtual screen associated with the application to the web browser to display the executed application on the user device as part of the web portal in the web browser Mohammad, Para.161, User interface 102 may display any suitable information…Exemplary displays presented by user interface 102 may include a webpage, webportal view or word processing software, Para.262, Column 513 may display action options.  The action options may include icon 215.  Icon 515 may be a clickable icon.  Icon 515 may be selected by a user.  Icon 515 may be configured to open a pop-up browser window when clicked.  The pop-up browser window may display data lineage of the KDE ID.); wherein the web container is further configured to do at least one of the following: manage a life cycle of an application of the plurality of applications, provide storage mechanisms for application preferences, and receive requests from the web portal to execute requests on the applications hosted by the web container (Mohammad, Para.161, User interface 102 may display any suitable information.  User interface 102 may display any suitable computer program interface or software interface.  Exemplary displays presented by user interface 102 may include a webpage, webportal view or word processing software.  The information may be received by user interface 102.  User interface 102 may receive the information from any suitable source, such as a user input, database, server, computer, software program, network, modem or system.  User interface 102 may retrieve information.

As per claim 3, Mohammad in view of Chiang disclose the method of claim 1, wherein the one or more images of the virtual screen are captured in at least one of a Joint Photographic Experts Group (JPEG) format and portable network graphics (PNG) format (Mohammad, Para.16, The lineage information element may include graphical lineage information, textual lineage information, temporal lineage information, comparative lineage information or any other suitable lineage information, Para.105, The data lineage information maps may be a graphical view, pictorial view, flow-chart, or any other display method of the data lineage information, Para.106, The illustrations may be in any suitable format. In an illustrative embodiment, the illustrations may be in a JPEG format, para.238, Lineage information 300 may be rendered as a JPEG).

As per claim 4, Mohammad in view of Chiang disclose the method of claim 1, wherein the channel of communication between the application server and the user device is for a Hypertext Transfer Protocol (HTTP) session (Mohammad, Para.334, TCP/IP, Ethernet, FTP, HTTP and the like is presumed, and the system can be operated in a client-server configuration to permit a user to retrieve web pages from a web-based server.  Any of various conventional web browsers can be used to display and manipulate data on web pages, Para.345, various well-known protocols such as TCP/IP, Ethernet, FTP, HTTP and the like is presumed, and the system may be operated in a client-server configuration to permit a user to operate logical processing device 1208, for example over the Internet.).


As per claim 5, Mohammad in view of Chiang disclose the method of claim 1, wherein the application is rendered using at least one of the following: a Hypertext Markup Language (HTML), and a script running inside the web browser of the user device (Chiang,Para.14, The host server can further translate any input language (e.g., HTML, CSS, XML, 20 XSL, XHTML, WML) to any output language (e.g., HTML, WML) for display to a particular use, Para.23, the host server translates any protocol received by a third party server to a second protocol to be presented to a user on a remote device. The server receives from a third party server web page display data in a first language, such as hypertext markup language (HTML), cascading style sheet language (CSS), extensible markup language (XML), extensible stylesheet language (XSL), extensible hypertext markup language (XHTNL) or wireless markup language (WML) and translates the data into a second language, such as HTML or WML, for presentation on the remote device. ).

The same motivation that was utilized for combining Mohammad and Chiang as set forth in claim 1 is equally applicable to claim 5.

With respect to Claim 16 is substantially similar to Claim 5 and is rejected in the same manner, the same art and reasoning applying.


As per claim 6, Mohammad in view of Chiang disclose the method of claim 1, wherein the application is published to the web container of the web portal on the user device while the end user is logged into the web portal portal (Mohammad, Para.92, Designation may be performed by one or more applications, databases or processes.  The designation may be input by a user.  The user may be an administrator, manager, developer or vendor, Para.286,  After selecting control modifier 704, the user may be prompted to authenticate.  The authentication may ensure that the user is allowed to make the necessary change.  If the authentication or verification fails, no action may be taken.  The user may be returned to GUI 700.  The user may be logged out of the system.  The display of GUI 700 may expire. ).

With respect to Claim 17 is substantially similar to Claim 6 and is rejected in the same manner, the same art and reasoning applying.

As per claim 7, Mohammad in view of Chiang disclose the method of claim 1, wherein the web portal is compliant with HTML5 specifications (Chiang, Para.79, FIG. 21 illustrates miniaturization application 210 as it is applied to a multiple lens display in web browser 212. To view a web page, a web browser sends a request with the appropriate URL to the system that in turns retrieves the HTML content 214 from the corresponding web site 216. The system applies the appropriate transformations to the HTML content before forwarding the reformatted or transformed HTML 218 to web browser 210. The transformations reduce the view size of the web content so that the web content can be easily viewed within a small size viewing area.).

The same motivation that was utilized for combining Mohammad and Chiang as set forth in claim 1 is equally applicable to claim 7.

As per claim 8, Mohammad in view of Chiang disclose the method of claim 1, wherein the application is published to a Java Portlet Request or Sharepoint compliant portal via the web container (Mohammad, Para.158, any suitable markup language under any suitable protocol, such as those based on JAVA, COCOA, XML or any other suitable and languages or protocols, Para.161, User interface 102 may display any suitable information. User interface 102 may display any suitable computer program interface or software interface. Exemplary displays presented by user interface 102 may include a webpage, webportal view or word processing software. The information may be received by user interface 102. User interface 102 may receive the information from any suitable source, such as a user input, database, server, computer, software program, network, modem or system. User interface 102 may retrieve information. ).

As per claim 9, Mohammad in view of Chiang disclose the method of claim 1, wherein the web container is configured to display an executed application as one of HTML, JavaScript, or CSS code embedded into the web portal (Mohammad, Para.158, any suitable markup language under any suitable protocol, such as those based on JAVA, COCOA, XML or any other suitable and languages or protocols.).

As per claim 10, Mohammad in view of Chiang disclose the method of claim 1, wherein the web container is configured to simultaneously publish the plurality of applications associated with the web portal to the web browser (Mohammad, Para.315, When the icon is clicked, apparatus 900 may be configured to open up browser 903.  Browser 903 may be any suitable web browser.  Browser 903 may open a unique URL associated with the KBE or KDE from user interface 901.  Browser 903 may interface with a repository.  The repository may be Technical Asset Repository ("TARR") 905, Para317, Metadata tool 907 may interface with application discovery tools 909 and 911.  Application discovery tools 909 and 911 may operate on a continuous basis.  Application discovery tools 909 and 911 may continuously scan for data.).

As per claim 11, Mohammad in view of Chiang disclose the method of claim 1, wherein the plurality of applications is served through a proxy in the web portal (Mohammad, Para.187, Translation tool 106 may transmit a request for data lineage information via pathway 108.  Pathway 108 may interface between translation tool 106 and server 110.  Translation tool 106 may submit a query to server 110 to retrieve data lineage information associated with a technical data element.).


As per claim 12, Mohammad in view of Chiang disclose the method of claim 1, wherein the web portal is customized for the end user (Mohammad, Para.282, Each of the controls may correspond to an option.  The option may be a user option.  The user option may be an option to customize data lineage information, Para.402, he controls may be notification customization controls.  A user may select to receive notifications for a business element.  A user may decline to receive notifications for a business element.).

With respect to Claim 18 substantially similar to Claim 12 and is rejected in the same manner, the same art and reasoning applying.


As per claim 13, Mohammad in view of Chiang disclose the method of claim 12, wherein the customization is performed based on at least one of a user profile, user preferences provided or selected by the user, personal data of the end user, data relating to activities of the end user on the web portal, data relating to activities of the end user regarding one or more of the plurality of applications of the web portal, and personal data of the end user collected by third parties (Mohammad, Para.126, the KBE may be viewed on a user interface. A user may select the icon to display data lineage information. The user may select the drill down level view from the KBE screen. The drill down level view may display the KDE level data lineage information., Para.282, Each of the controls may correspond to an option. The option may be a user option. The user option may be an option to customize data lineage information. Each of the controls may be associated control modifiers 704 and 706. Modifiers 704 and 706 may allow a user to customize one or more of the controls.).


As per claim 15, Mohammad in view of Chiang disclose the system of claim 14, wherein the publishing includes rendering the one or more images of the virtual screen associated with the application by the web container as part of a personalized front-end interface associated with the end user, the application being platform-independent of the user device (Chiang, Para.13, the host server is to present multiple web page information to a user through server-side programming, which facilitates web page persistence across session, browser, device and location, i.e., the host server provides personalized web browsing capability specific to a particular user independent of the browser, platform, device and/or location of the user.).

The same motivation that was utilized for combining Mohammad and Chiang as set forth in claim 1 is equally applicable to claim 15.

As per claim 19, Mohammad in view of Chiang disclose the system of claim 14, wherein the web container is configured to publish the one or more images of the virtual screen associated with the application to the web browser to display the executed application on the user device as part of the web portal in the web browser; wherein the web portal includes a collaborative platform for the plurality of applications, wherein the web container is configured to simultaneously publish the plurality of applications to the web browser (Chiang, Para.13, the host server is to present multiple web page information to a user through server-side programming, which facilitates web page persistence across session, browser, device and location, i.e., the host server provides personalized web browsing capability specific to a particular user independent of the browser, platform, device and/or location of the user.).

The same motivation that was utilized for combining Mohammad and Chiang as set forth in claim 1 is equally applicable to claim 19.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970. The examiner can normally be reached Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORMIN ABEDIN/Primary Examiner, Art Unit 2449